*533ON WRIT OF CERTIORARI TO THE COURT OF APPEALS

Per Curiam:

We granted certiorari to review the Court of Appeals’ decision in Advance Internat'l, Inc. v. North Carolina Nat’l Bank, 316 S.C. 266, 449 S.E. (2d) 580 (Ct. App. 1994). We affirm that decision to the extent it upholds the circuit court order striking the res judicata and compulsory counterclaim defense from petitioner’s answer. We vacate the opinion, however, to the extent it decides in dicta issues related to the doctrines of unclean hands and equitable subordination.
Affirmed in part; vacated in part.